DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, filed 12/29/2020, with respect to the new and amended claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Allowable Subject Matter
Claims 2 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose the reflective layer with silver and silicon or silicon nitride combined with at least one metal selected from the group consisting of Mo, W, Ta, Nb and Al is further dispersed in the Ag layer.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 5,523,132) and Ridout et al.  (US 2004/005432).
Regarding claim 1, Zhang discloses a solar heat collector tube (10) in which at least an infrared reflective layer (14, Figure 2), a sunlight-heat conversion layer (15) and an anti-reflection layer (18) are provided on the outer surface of a tube, through the interior of which a heat medium can flow (C3, L61-67), wherein the infrared reflective layer is an Ag layer, wherein a metal protective layer (16, Figure 2, C4,L61-66 ;by minimizing diffusion) is provided between the infrared reflective layer and the sunlight-heat conversion layer, wherein the metal protective layer (16, C4,L49-55 i.e. Mo-Al2O3) is formed by at least one metal selected from the group consisting of Mo, W, Tam and Nb, or the metal protective is layer is formed by a compound of silicon or nitrogen with at least one metal selected from the group consisting of Mo, W, Ta, and Nb, but not that the reflective layer is an Ag layer in which silicon, silicon nitride, or a mixture thereof is dispersed and wherein a content of the silicon, the silicon nitride, or the mixture thereof in the infrared reflective layer is from 0.1 to lower than 10 at%.  
However, Ridout discloses reflective coating (Abstract) wherein the reflective layer is an Ag layer in which silicon ([0028]), silicon nitride, or a mixture thereof is dispersed, and wherein a content of the silicon, the silicon nitride, or the mixture thereof in the infrared reflective layer is from 0.1 to lower than 10 at%.
As a clarification the silicon is in a percentage range of .01wt%-30wt% and since Ag has an atomic weight of roughly 3.84 times that of Si the atomic ratio would be roughly .0384 at %- 62 at %. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the applicant’s invention to use Ridout’s alloy coating as an economical alternative to pure silver without reducing reflectivity.
Regarding claim 12, Zhang discloses a method for producing a  solar heat collector tube (10) in which at least an infrared reflective layer (14, Figure 2), a sunlight-heat conversion layer (15) and an anti-reflection layer (18) are provided on the outer surface of a tube, through the interior of which a heat medium can flow (C3, L61-67), the method comprising; forming the infrared reflective layer that is an Ag layer, wherein a metal protective layer (16, Figure 2, C4,L61-66 ;by minimizing diffusion) is provided between the infrared reflective layer and the sunlight-heat conversion layer, wherein the metal protective layer (16, C4,L49-55 i.e. Mo-Al2O3) is formed by at least one metal selected from the group consisting of Mo, W, Tam and Nb, or the metal protective is layer is formed by a compound of silicon or nitrogen with at least one metal selected from the group consisting of Mo, W, Ta, and Nb, but not that the reflective layer is formed by sputtering the Ag layer in which silicon, silicon nitride, or a mixture thereof is dispersed and wherein a content of the silicon, the silicon nitride, or the mixture thereof in the infrared reflective layer is from 0.1 to lower than 10 at%.  
However, Ridout discloses reflective coating (Abstract) wherein the reflective layer is an Ag layer in which silicon ([0028]), silicon nitride, or a mixture thereof is dispersed is formed by sputtering ([0043]), and wherein a content of the silicon, the silicon nitride, or the mixture thereof in the infrared reflective layer is from 0.1 to lower than 10 at%. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the applicant’s invention to use Ridout’s alloy coating as an economical alternative to pure silver without reducing reflectivity.
Regarding claim 14, Zhang, as modified, discloses the heat solar heat collector tube of claim 1, wherein a content of the silicon, the silicon nitride or the mixture thereof in the infrared reflective layer is from 0.1 to 5 at% ([0028]).  
Regarding claim 15, Zhang, as modified, discloses the method of claim 12, wherein a content of the silicon, the silicon nitride or the mixture thereof in the infrared reflective layer is from 0.1 to 5 at% ([0028]).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 5,523,132), Ridout et al.  (US 2004/005432), and Wolfe (US 2006/0141272).
Regarding claim 4, Zhang, as modified, discloses the solar heat collector tube of claim 1, but not that a metal protective layer is provided between the tube and the infrared reflective layer.
However, Wolfe discloses silver mirror wherein a metal protective layer (W-53, Figure 5) is provided between the tube and the infrared reflective layer (W-54). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the applicant’s invention to include an additional metal protective coating between the tube and reflective layer to prevent migration of the precious metals which would degrade the reflectivity of the tube.
Claims 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 5,523,132), Ridout et al.  (US 2004/005432), Wolfe (US 2006/0141272), and Kuisiaku et al. (US 2016/003498).
Regarding claim 8, Zhang, as modified, discloses the solar heat collector tube of claim 1, but not that an oxygen barrier layer is provided between the metal protective layer and the sunlight-heat conversion layer.

Regarding claim 10, Zhang, as modified, discloses the solar heat collector tube of claim 8, of wherein a reaction preventing layer is provided between the metal protective layer and the oxygen barrier layer ([0091], Figures 1-3)  or the sunlight-heat conversion layer.  
Regarding claim 13, Zhang, as modified, discloses the solar heat collector tube of claim 8, wherein a reaction preventing layer (W-55, Figure 5) is provided between the metal protective layer and the oxygen barrier layer ([00910]) 
Claims 9 and 11 are rejected under 35 U.S.C.103 as being unpatentable over Zhang et al. (US 5,523,132), Ridout et al. (US 2004/005432), Wolfe (US2006/0141272), and Cao (US 2011/0005575).
Regarding claim 9, Zhang, as modified ,discloses the solar heat collector tube of claim 1 but not that a diffusion preventing layer is provided between the tube and the infrared reflective layer. 
However Cao discloses a photovoltaic device (Abstract) wherein the diffusion prevention layer (304, Figure 3) is provided between the tube (301) and the infrared reflective layer (305).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize a barrier, as taught by Cao, in any intersection of 
Regarding claim 11, Zhang, as modified, discloses the solar heat collector tube of claim 9, wherein a reaction preventing layer (W-55, Figure 5) is provided between the diffusion preventing layer (304, Figure 3) and the metal protective layer (W-56).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746